Information Disclosure Statement
With respect to foreign patent citation 1 to JPH03112534A on the IDS filed 05/28/2019, previously indicated as not considered by the examiner because no copy of the foreign application was provided (see Office Action mailed 04/01/2022, page 2), Applicant contends, "Applicant herewith submits a copy of the English translation of the abstract of foreign patent citation number JPH03112534A. Accordingly, Applicant submits that the Information Disclosure Statement complies with 37 CFR § 1.98(a)(2)." 
37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; and all other information or that portion which caused it to be listed. At best, the English translation of the abstract of the foreign patent document (which Applicant appears to have submitted originally with the 05/28/2019 IDS) may arguably satisfy the requirements of 37 CFR § 1.98(a)(3)(i), which requires a concise explanation of the relevance of any information listed that is not in the English language. However, the concise explanation of relevance is required in addition to, not in lieu of, a legible copy of the foreign patent document. As no copy of the foreign patent document has been submitted, foreign patent citation 1 on the IDS filed 05/28/2019 does not comply with 37 CFR § 1.98(a)(2). Accordingly, the citation struck through on the annotated version of said IDS mailed with the prior Office action has not been considered. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
Objections to the claims and rejections of claims under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) and 35 U.S.C. 112(d) (pre-AIA  35 U.S.C. 112, fourth paragraph) have been withdrawn in view of Applicant's amendments to the claims. 
With respect to claims 1-8, the most relevant of the prior art of record, US 7,340,288 B1 to Karicherla (previously cited), teaches/suggests a body (lead body) including a proximal portion and a distal portion opposite the proximal portion (e.g., Fig. 12, wherein the distal portion is the portion of the lead body comprising at least sensor S1 and/or comprising at least sensor S1 and tines 1204 and/or 1206; and the proximal portion is the remainder of the lead body), a flexible diaphragm at least partially surrounding the body and defining a fluid chamber (Fig. 12, pressure sensor S1; col. 24, line 47 - col. 25, line 19, where a distal pressure sensor may include a flexible diaphragm at a distal end and said diaphragm surrounds at least a seat of the body to define case interior); and a non-compressible fluid disposed within the flexible diaphragm and exhibiting a hydraulic pressure in communication with the flexible diaphragm (col. 25, lines 14-19, where case interior may be filled with a biocompatible fluid or gel; col. 16, lines 27-34). 
Karichela discloses at least a part of the distal portion, such as the tines for anchoring the body to tissue, may be made of a shape memory material (e.g., col. 21, lines 40-48), but does not disclose the flexible membrane surrounds said portion. Additionally, Karichela discloses the flexible membrane itself may be made of a shape memory alloy (col. 16, lines 35-42), but does not disclose a flexible membrane surrounding a distal portion made of a shape memory alloy. Accordingly, the prior art of record does not teach/suggest, in combination with the remaining recited elements, a flexible diaphragm surrounding the distal portion of the body being made of a shape memory alloy, and defining a fluid chamber between the flexible diaphragm and the distal portion of the body.
Claims 9-18 are allowable for at least the reasons discussed in the prior Office action (mailed 04/01/2022, see pg. 11). 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791